Dunkin, Ch.
The children of Mrs. McNish seek patition of The Bower, and Mrs. McNish prays to be put in possession of the Stock Farm, and these are the points considered by the decree. For the adjudication of these matters, I am of opinion that John H. McNish is not a necessary party, and such I understand to be the júdgment of -a majority of this Court.
On the state of facts disclosed by the pleadings and proofs, I rather think Mrs. McNish would not be permitted to disturb the title of the defendant in Stock Farm, but that she should be confined to her claim on the fund; * and I should be better satisfied if, instead of dismissing her bill, she had been permitted to amend with this view. But there is no -ground of appeal to this effect; and I concur in the conclusion that she is not entitled to a decree for the possession and delivery of the premises.

Decree modified.


Note. — The bill set up no claim to the fund.